t c memo united_states tax_court eddie cordes inc transferee petitioner v commissioner of internal revenue respondent docket no filed date o christopher meyers for petitioner gary l bloom for respondent memorandum opinion marvel judge in his notice of liability to eddie cordes inc respondent determined that petitioner eddie cordes inc is liable as a transferee for cordes finance corp ’s federal_income_tax deficiency of dollar_figure’ penalties of dollar_figure and ‘monetary amounts are rounded to the nearest dollar - - dollar_figure and interest collectively income_tax_liability the only issue for decision is whether the transferee_liability of petitioner a successor by merger of cordes finance corp is limited to the value of the assets it received in the merger background this case was submitted to the court fully stipulated under rule we incorporate the stipulation of facts and the supplemental stipulation of facts into our findings by this reference eddie cordes inc petitioner was an oklahoma corporation with its principal_place_of_business in lawton oklahoma at the time the petition in this case was filed on date we entered a decision against cordes finance corp an oklahoma corporation incorporated in for its taxable_year cordes fin corp v commissioner tcmemo_1997_162 affd without published opinion 162_f3d_1172 10th cir pursuant to that decision on date respondent assessed against cordes finance corp an income_tax deficiency of dollar_figure penalties of dollar_figure and dollar_figure and interest of dollar_figure this court typically lacks jurisdiction over a taxpayer’s interest liability in deficiency proceedings e g liv corp v commissioner 64_tc_589 we do have jurisdiction however in cases involving a transferee’s liability for interest under sec_6901 35_tc_393 7a1ll section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure on date cordes finance corp and petitioner entered into an agreement and plan of merger of cordes finance corp with and into eddie cordes inc merger agreement under which cordes finance corp merged into petitioner on date the merger was effected under oklahoma state law and cordes finance corp ceased to exist the terms of the merger agreement provided that all of cordes finance corp ’s property debts and liabilities became petitioner’s property debts and liabilities specifically the merger agreement provided as follows from and after the effective date ' the surviving corporation’ shall be liable and responsible for all the liabilities and obligations of the constituent corporations the rights of the creditors of the constituent corporations or of any person dealing with such corporations or any liens upon the property of such corporations shall not be impaired by this merger and any claim existing or action or proceeding pending by or against either of such corporations may be prosecuted to judgment as if this merger had not taken place or the surviving corporation may be proceeded against or substituted in place of the merging corporation the effective date of the merger agreement was defined therein a sec_2 p m date the actual effective date of the merger was date - surviving corporation and merging corporation are defined in the merger agreement as eddie cordes inc petitioner and cordes finance corp respectively the merger agreement further provides that constituent corporations refers collectively to eddie cordes inc and cordes finance corp q4e- on date respondent mailed to petitioner a notice of liability in that notice respondent determined that petitioner was fully liable for cordes finance corp ’s income_tax_liability discussion sec_6901 provides that the commissioner may proceed against a transferee of property to assess and collect federal income taxes penalties and interest owed by the transferor sec_301_6901-1 proced admin regs a transferee under sec_6901 includes a successor of a corporation sec_301_6901-1 proced admin regs sec_6901 does not impose liability on the transferee but merely gives the commissioner a procedure or remedy to enforce the transferor’s existing liability 357_us_39 in a transferee_liability proceeding before this court the burden_of_proof is on respondent to show that a taxpayer is liable as a transferee sec_6902 rule d petitioner conceded on brief that it is liable as a transferee of cordes finance corp petitioner maintains however that the extent of its liability is limited to the value of the assets received from cordes finance corp in the merger and that respondent has the burden of establishing that value respondent contends that he need not establish the value of those assets and that petitioner - - is liable for cordes finance corp ’s entire income_tax_liability as a transferee at law for the reasons discussed below we hold for respondent although petitioner has conceded it is a transferee for purposes of sec_6901 proper resolution of the issue before us requires us to examine the basis for petitioner’s transferee_liability transferee_liability may be grounded in equity or in law sec_6901 a the surviving corporation ina statutory merger will be held liable as a transferee at law for the federal_income_tax liability of the merged corporation if respondent shows that the surviving corporation expressly or by operation of state law assumed the liabilities of the merged corporation 67_tc_585 affd 573_f2d_1290 2d cir ’ ‘petitioner contends that respondent may not prevail because he failed to indicate expressly whether petitioner was liable as a transferee at law or in equity respondent however is not required to specify under which doctrine petitioner is liable 42_tc_582 supplementing tcmemo_1963_335 affd 373_f2d_91 5th cir moreover respondent clearly asserted in his answer opening brief and reply brief that petitioner’s liability as a transferee is based in law rather than equity ’see also 17_tc_433 2_tc_656 affd 144_f2d_776 3d cir turnbull inc v commissioner tcmemo_1963_335 supplemented by 42_tc_582 affd 373_f2d_91 5th cir -- - in connection with the merger between petitioner and cordes finance corp petitioner assumed all of cordes finance corp ’s liabilities without limitation the merger agreement specifically provided the surviving corporation shall be liable and responsible for all the liabilities and obligations of the constituent corporations likewise okla stat ann tit sec west provides when any merger or consolidation shall have become effective all debts liabilities and duties of the respective constituent corporations from that time forward shall attach to said surviving or resulting corporation and may be enforced against it to the same extent as if said debts liabilities and duties had been incurred or contracted by it see also 42_tc_582 holding attached in a similar context meant the surviving corporation assumed the liabilities of the merging corporation supplementing tcmemo_1963_335 affd 373_f2d_91 5th cir okla stat ann tit sec_1 west a predecessor to okla stat ann tit sec west the surviving corporation shall be liable for all the liabilities and obligations of each of the constituent corporations so merged because petitioner’s transferee ssee also 415_f2d_85 10th cir stating that under okla stat ann tit sec_1 west the surviving corporation is fully liable and responsible for the acts and obligations of its predecessors in re sunset sales inc bankr b a p 10th cir citing am ry express co v continued - liability arose from its contractual obligations under the merger agreement and by operation of state law petitioner’s liability as a transferee is that of a transferee at law petitioner nevertheless argues that the liability of a transferee whether at law or at equity is limited to the value of the assets it received from the transferor and that respondent bears the burden of proving that value petitioner’s argument is legally unsupportable when a taxpayer is a transferee at law the commissioner need not establish the value of the assets received by the transferee in order to sustain his burden_of_proof harder servs inc v commissioner supra bos lines inc v commissioner tcmemo_1965_71 affd 354_f2d_830 8th cir turnbull inc v commissioner tcmemo_1963_335 supplemented by 42_tc_582 am equitable assurance co of new york v commissioner 27_bta_247 affd 68_f2d_46 2d cir consequently it is petitioner the party who seeks to place a limit on its transferee_liability who has the burden of establishing that limit insofar as relevant ’ rule continued snead p okla petitioner argues that sec_7491 operates to place the burden of proving the value of the assets on respondent under sec_7491 congress reguires the burden_of_proof to be shifted to the commissioner subject_to certain limitations where a taxpayer introduces credible_evidence with respect to factual issues relevant to ascertaining the taxpayer’s liability for tax sec_7491 is applicable to court proceedings arising in continued a even if petitioner had persuaded us that its liability as a transferee at law is limited to the value of the assets received in the merger ’ petitioner has failed to prove the value of the assets in question and that failure is fatal petitioner had the burden of proving facts supporting its argument that its liability as a transferee at law was limited petitioner made no effort to prove the value of the assets it received in the merger we therefore must conclude and so hold that petitioner is liable as a transferee at law for cordes finance corp ’s income_tax_liability as determined by respondent continued connection with examinations commencing after date petitioner introduced no evidence establishing whether the examination in this case commenced after date and consequently has failed to demonstrate that sec_7491 applies ashley v commissioner tcmemo_2000_376 moreover petitioner introduced no evidence credible or otherwise respecting the value of the assets transferred to it in the merger and thus failed to meet the threshold requirement of sec_7491 a the weight of authority appears to hold that transferee_liability at law is not limited to the value of the assets received 354_f2d_830 8th cir affg tcmemo_1965_71 see also saltzman irs practice and procedure par 2d ed transferee_liability at law is full liability regardless of the value of the assets received unless limited by statute or agreement transferee_liability tax mgmt a-19 bna petitioner’s reliance on our decisions in lesser v commissioner a7 t c and 371_f2d_189 7th cir for the proposition that the liability of a transferee at law is limited to the value of the property received from the transferor is misplaced because both of those cases are distinguishable --- - we have carefully considered all remaining arguments made by petitioner for a contrary holding and to the extent not discussed find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
